Exhibit 10.2

LARRY W. SEAY
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
(Effective as of January 1, 2007)

This Employment Agreement (“Agreement”) is entered into on January 10, 2007 by
and between Meritage Homes Corporation, a Maryland corporation (“Company”) and
Larry W. Seay, an individual (“Executive”) effective as of January 1, 2007
(“Effective Date”).

RECITALS

WHEREAS, the Executive is currently employed by the Company as its Chief
Financial Officer, Executive Vice President and Secretary of the Company;

WHEREAS, Company and the Executive previously entered into an amended and
restated employment agreement defining the terms and conditions of Executive’s
employment with the Company, dated as of July 1, 2003, as subsequently amended
(“Original Agreement”);

WHEREAS, the Original Agreement provided Executive with a certain benefits,
including a right to benefits under the Company’s Supplemental Executive
Retirement Benefits Program (“SERBP”);

WHEREAS, the Company and Executive believe that is in the best interest of each
to make certain other changes to Executive’s terms and conditions of his
employment with the Company, including the Executive waiving any rights to any
benefits under the SERBP; and

WHEREAS, the Company desires to continue to obtain the services of Executive,
and Executive desires to provide services to the Company, in accordance with the
terms, conditions and provisions of this Agreement.

NOW THEREFORE, in consideration of the covenants and mutual agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and in reliance upon the representations,
covenants and mutual agreements contained herein, the Company and Executive
agree to amend and restate the Original Agreement as follows:

1.                    Employment.  Subject to the terms and conditions of this
Agreement, the Company agrees to employ Executive as Executive Vice President
and Chief Financial Officer of the Company, and Executive agrees to diligently
perform the duties associated with such positions.  Executive will report
directly to the Chairman and Chief Executive Officer.  Executive will devote
substantially all of his business time, attention and energies to the business
of the Company and will comply with the charters, policies and guidelines
established by the Company from time to time applicable to its senior management
executives.

2.                    Term.  Executive will be employed under this Agreement
until December 31, 2008, unless Executive’s employment is terminated earlier
pursuant to Section 6.  Thereafter, the Agreement will automatically renew for
additional periods of one year (“Renewal Term(s)”), unless on or before
September 15, 2007 (or September 15 of any Renewal Term), either Executive or
the


--------------------------------------------------------------------------------




Company notifies the other in writing that it wishes to terminate employment
under this Agreement at the end of the term then in effect.

3.                    Base Salary.  The Company will pay Executive a base salary
(“Base Salary”) at the annual rate of $450,000 per year.  The Board may adjust
Executive’s Base Salary from time to time, provided that the Base Salary may not
be reduced without Executive’s consent.  The Base Salary will be payable in
accordance with the payroll practices of the Company in effect from time to
time.

4.                    Incentive Compensation.

A.                  Bonus.  Executive may, as determined in the discretion of
the Compensation Committee of the Board (“Committee”), be entitled to annual
incentive compensation based on the achievement of certain goals and performance
criteria established pursuant to the Company’s 2006 Executive Management
Incentive Plan as specified in Exhibit A hereto (“Bonus”).  The Committee has
the complete discretion to act reasonably to reduce the amount of the annual
incentive compensation established pursuant to Exhibit A (including to zero)
(the “Actual Bonus”) and any such Actual Bonus, if any, will be due and payable
in accordance with Exhibit A.

B.                   Long-Term Incentives.  During 2007, the Committee shall
grant the Executive an option to acquire 36,667 shares of the Company’s stock
under the Company’s 2006 Stock Incentive Plan (“2006 Plan”).  The option will
have an exercise price equal to the closing stock price on the date of grant,
shall have a seven-year term, and shall vest ratably over five years from the
date of grant.  The option will also be subject to the terms and conditions set
forth in the 2006 Plan and the Company’s form of option agreement.  In addition,
the Committee shall grant the Executive 7,333 shares of the Company’s stock
under the 2006 Plan, which shares shall be subject to transfer restrictions
which shall lapse in equal increments over the three-year period beginning on
the first anniversary of the date of grant.  The restricted stock grant will
also be subject to the terms and conditions set forth in the 2006 Plan and in
the Company’s form of restricted stock award agreement.  For periods beginning
after 2007, Executive may receive awards under the 2006 Plan (or any successor
plan) in such amount (if any) and form and subject to such terms and conditions
as determined in the Board’s sole and absolute discretion.  The awards granted
shall also be subject to the accelerated vesting and other provisions set forth
in the Second Amended and Restated Change in Control Agreement between Executive
and the Company, effective as of January 1, 2007 (“CIC Agreement”).

5.                    Executive Benefits.  During the term of this Agreement,
Executive will be entitled to reimbursement of reasonable and customary business
expenses.  The Company will provide to Executive a $1,200 per month automobile
allowance, such fringe benefits and other Executive benefits as are regularly
provided by the Company to its management (e.g., health and life insurance, paid
vacation, etc.); provided, however, that nothing herein shall preclude the
Company from amending or terminating any employee or general executive benefit
plans or programs.  The Company shall provide Executive with $3,000,000 of term
life insurance (subject to the Executive’s insurability), to which the Company
will pay up to $20,000 of annual premium payments towards the purchase of such
life insurance.  By signing this Agreement, Executive hereby knowingly and
voluntarily waives his right to any payment under the SERBP.

2


--------------------------------------------------------------------------------




6.                    Termination.

A.                  Voluntary Resignation by Executive without Good Reason.  If
Executive voluntarily terminates his employment with the Company without Good
Reason, then (i) the Company will be obligated to pay Executive’s Base Salary
through the Date of Termination; (ii) no Bonus shall be payable for the fiscal
year in which the termination occurs; and (iii) the Company shall reimburse
Executive for COBRA premiums for the period that the Company is required to
offer COBRA coverage as a matter of law.

B.                   Voluntary Resignation by Executive with Good Reason.  If
Executive voluntarily terminates his employment with the Company with Good
Reason, then (i) the Company will be obligated to pay Executive’s Base Salary
through the Date of Termination; (ii) no Bonus shall be payable for the fiscal
year in which the termination occurs; (iii) the Company shall reimburse
Executive for COBRA premiums for the period that the Company is required to
offer COBRA coverage as a matter of law; (iv) at the Company’s option, the
Executive shall render reasonable consulting services to the Company during the
12-month period following termination of employment as may be requested from
time to time by the Chairman of the Committee; and (v) the Company will pay
Executive an amount equal to the sum of (A) one times Executive’s Base Salary on
the Date of Termination of employment, and (B) one times the average of the
Actual Bonus compensation Executive earned in the two years prior to his
termination of employment; provided, however that the total amount set forth in
this Section 6(b)(v) shall not exceed $3 million.  Unless otherwise provided in
this Agreement, this amount shall be paid over the one year period following
Executive’s termination of employment (“Severance Period”).

C.                   Termination without Cause by the Company.  If the Company
terminates Executive without Cause, then (i) the Company will be obligated to
pay Executive’s Base Salary through the Date of Termination; (ii) no Bonus shall
be payable for the fiscal year in which the termination occurs, except if the
Company terminates Executive’s employment without Cause during the last three
months of the Company’s fiscal year, Executive will be paid a pro rata bonus
based upon the Company’s performance for the fiscal year, payable at the time
set forth in Exhibit A; (iii) the Company shall reimburse Executive for COBRA
premiums for the period that the Company is required to offer COBRA coverage as
a matter of law; (iv) any options granted after the Effective Date will become
fully vested and exercisable and all restrictions on awards will lapse; (v) at
the Company’s option, the Executive shall render reasonable consulting services
to the Company during the 12-month period following termination of employment as
may be requested from time to time by the Chairman of the Committee; and (vi)
the Company will pay Executive an amount equal to the sum of sum of (A) one
times Executive’s Base Salary on the Date of Termination of employment, and (B)
the average of the Actual Bonus compensation Executive earned in the two years
prior to his termination of employment; provided, however that the amount set
forth in this Section 6(c)(vi) shall not exceed $3 million.  Unless otherwise
provided in this Agreement, this amount shall be paid over Severance Period.

D.                  Termination for Cause by the Company.  If the Company
terminates Executive’s employment for Cause, then, (i) the Company will be
obligated to pay Executive’s Base Salary through the Date of Termination; and
(ii) no Bonus shall be payable for the fiscal year in which the termination
occurs.  Upon a termination for Cause by the Company, the provisions of Section
7 (Restrictive Covenant) shall automatically become applicable for the six-month
period set

3


--------------------------------------------------------------------------------




forth therein, without any further payment due Executive.  Executive
acknowledges and agrees that the compensation herein is adequate consideration
for such covenants.

E.                   Termination upon Death or Disability.  If Executive’s
employment is terminated as a result of Executive’s death or Disability, then
the Company will be obligated to pay (i) Executive’s then current Base Salary
through the Date of Termination, (ii) a pro rated amount of Executive’s Actual
Bonus for the year, payable at the time set forth in Exhibit A, (iii)
Executive’s COBRA premiums for the period that the Company is required to offer
COBRA coverage as a matter of law; and (iv) any options granted after the
Effective Date will become fully vested and exercisable and all restrictions on
awards will lapse and, to the extent permitted under the plan’s governing
documents, Executive (or Executive’s beneficiary(ies)) shall have a period of
one year from the Date of Termination of employment to exercise such options. 
If Executive dies or becomes Disabled during any period that the Company is
obliged to make payments under Section 6(b) or (c), the Company shall make a
lump sum payment to Executive (or his estate) of any unpaid amount within thirty
(30) days of such death or Disability.

F.                   Definitions.  For purposes of this Agreement:

(1)                 “Cause” and “Good Reason” shall have the meanings ascribed
to them in the CIC Agreement, provided, that Good Reason also exists under this
Agreement if (A) the Company fails to cause any successor to immediately assume
the terms of this Agreement, and (B) the Company materially breaches its
obligations under this Agreement and such breach is not cured within a
reasonable period of time not to exceed 30 days after written notice from the
Executive;

(2)                 “Date of Termination” shall mean (i) if this Agreement is
terminated as a result of Executive’s death, the date of Executive’s death, (ii)
if this Agreement is terminated by Executive, the date on which he notifies the
Company in writing (but following the Company’s opportunity to cure as provided
in the CIC Agreement), (iii) if this Agreement is terminated by the Company for
Disability, the date a notice of termination is given, (iv) if this Agreement is
terminated by the Company for Cause, the date a final determination is provided
to Executive by the Company (following the procedures set forth in the CIC
Agreement), or (v) if this Agreement is terminated by the Company without Cause,
the date notice of termination is given to Executive by the Company; and

(3)                 “Disability” shall mean if, by reason of any medically
determinable physical or metal impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, Executive is receiving income replacement benefits for a period of not
less than six months under an accident and health plan established by the
Company for its employees.

G.                   Procedures for Notices of Termination.  The procedures set
forth in Section 8 (a), (b) and (d) of the CIC Agreement shall apply under this
Agreement in connection with a notice of termination as to the kind of
termination events described in those subsections.

H.                  Compliance with Section 409A of the Internal Revenue Code. 
Any payment under this Section 6 shall be subject to the provisions of this
Section 7(h) (except for a payment pursuant to Section 6(e)).  If Executive is a
“Specified Employee” of the Company for purposes of

4


--------------------------------------------------------------------------------




Internal Revenue Code Section 409A (“Code Section 409A”) at the time of a
payment event set forth in Sections 6 (b) or (c), then no severance or other
payments pursuant to Section 6 shall be made to Executive by the Company until
the amount of time has passed that is necessary to avoid incurring excise taxes
under Code Section 409A.  Should this paragraph 6(h) result in a delay of
payments to Executive, on the first day any such payments may be made without
incurring a penalty pursuant to Section 409A (the “409A Payment Date”), the
Company shall begin to make such payments as described in this paragraph 6,
provided that any amounts that would have been payable earlier but for the
application of this paragraph 6(h), shall be paid in lump-sum on the 409A
Payment Date along with accrued interest at the rate of interest announced by
Bank of America, Arizona from time to time as its prime rate from the date that
payments to you should have been made under this Agreement.  The balance of such
severance payments shall be payable in accordance with regular payroll timing
and the COBRA premiums shall be reimbursed monthly.  For purposes of this
provision, the term Specified Employee shall have the meaning set forth in
Section 409A(2)(B)(i) of the Internal Revenue Code of 1986, as amended or any
successor provision and the treasury regulations and rulings issued hereunder.

7.                    Restrictive Covenant.

A.                  Executive hereby covenants and agrees that for a period of
six months from the Date of Termination, Executive will not engage, directly or
indirectly, either as a principal, partner, joint venturer, consultant or
independent contractor, agent, or proprietor or in any other manner participate
in the ownership, management, operation, or control of any person, firm,
partnership, limited liability company, corporation, or other entity which
engages in the business of providing any products or services, including,
without limitation, homebuilding products or services, which are competitive
with those products or services offered or sold by Company or its subsidiaries
within any jurisdiction in which Company or its subsidiaries does or proposes to
do business.  But nothing in this Agreement shall prohibit Executive from
engaging in land banking or lot or land development.

B.                   Executive hereby covenants and agrees that for a period of
one year from the Date of Termination, Executive will not:

(1)                 Directly or indirectly hire or solicit for employment for
any other business entity other than the Company (whether as an employee,
consultant, independent contractor, or otherwise) any person who is, or within
the six month period preceding the date of such activity was, an employee,
independent contractor or the like of the Company or any of its subsidiaries,
unless Company gives its written consent to such employment or offer of
employment.

(2)                 Call on or directly or indirectly solicit or divert or take
away from Company or any of its subsidiaries (including, without limitation, by
divulging to any competitor or potential competitor or company or its
subsidiaries) any person, firm, corporation, or other entity who was a customer
or prospective customer of the Company during Executive’s term of employment.

C.                   The covenants set forth in this Section 7 shall begin as of
the date hereof and will survive the Executive’s termination of employment under
Section 6.

5


--------------------------------------------------------------------------------




8.                    Non-Disclosure of Confidential Information.

A.                  It is understood that in the course of Executive’s
employment with Company, Executive will become acquainted with Company
Confidential Information (as defined below).  Executive recognizes that Company
Confidential Information has been developed or acquired at great expense, is
proprietary to the Company, and is and shall remain the exclusive property of
the Company.  Accordingly, Executive agrees that he will not, disclose to
others, copy, make any use of, or remove from Company’s premises any Company
Confidential Information, except as Executive’s duties may specifically require,
without the express written consent of the Company, during Executive’s
employment with the Company and thereafter until such time as Company
Confidential Information becomes generally known, or readily ascertainable by
proper means by persons unrelated to the Company.

B.                   Upon any termination of employment, Executive shall
promptly deliver to the Company the originals and all copies of any and all
materials, documents, notes, manuals, or lists containing or embodying Company
Confidential Information, or relating directly or indirectly to the business of
the Company, in the possession or control of Executive.

C.                   Executive hereby agrees that the period of time provided
for in this Section 8 and other provisions and restrictions set forth herein are
reasonable and necessary to protect the Company and its successors and assigns
in the use and employment of the goodwill of the business conducted by
Executive.  Executive further agrees that damages cannot compensate the Company
in the event of a violation of this Section 8 and that, if such violation should
occur, injunctive relief shall be essential for the protection of the Company
and its successors and assigns.  Accordingly, Executive hereby covenants and
agrees that, in the event any of the provisions of this Section 8 shall be
violated or breached, the Company shall be entitled to obtain injunctive relief
against the party or parties violating such covenants, without bond but upon due
notice, in addition to such further or other relief as may be available at
equity or law.  Obtainment of such an injunction by the Company shall not be
considered an election of remedies or a waiver of any right to assert any other
remedies which the Company has at law or in equity.  No waiver of any breach or
violation hereof shall be implied from forbearance or failure by the Company to
take action thereof.  The prevailing party in any litigation, arbitration or
similar dispute resolution proceeding to enforce this provision will recover any
and all reasonable costs and expenses, including attorneys’ fees.

D.                  “Company Confidential Information” shall mean confidential,
proprietary information or trade secrets of Company and its subsidiaries and
affiliates including without limitation the following:  (1) customer lists and
customer information as compiled by Company; (2) Company’s internal practices
and procedures; (3) Company’s financial condition and financial results of
operation; (4) supply of materials information, including sources and costs,
designs, information on land and lot inventories, and current and prospective
projects; (5) strategic planning, manufacturing, engineering, purchasing,
finance, marketing, promotion, distribution, and selling activities; (6) all
other information which Executive has a reasonable basis to consider
confidential or which is treated by Company as confidential; and (7) all
information having independent economic value to Company that is not generally
known to, and not readily ascertainable by proper means by, persons who can
obtain economic value from its disclosure or use.  Notwithstanding the foregoing
provisions, the following shall not be considered “Company Confidential
Information”: (i) the general skills of the Executive as an experienced real
estate and homebuilding senior management level employee; (ii) information
generally known by senior management executives

6


--------------------------------------------------------------------------------




within the homebuilding and/or land development industry; (iii) persons,
entities, contacts or relationships of Executive that are also generally known
in the industry; and (iv) information which becomes available on a
non-confidential basis from a source other than Executive which source is not
prohibited from disclosing such confidential information by legal, contractual
or other obligation.

9.                    Cooperation; No Disparagement.  During the one-year period
following the Executive’s Date of Termination, Executive agrees to provide
reasonable assistance to the Company (including assistance with litigation
matters), upon the Company’s request, concerning the Executive’s previous
employment responsibilities and functions with the Company.  Additionally, at
all times after the Executive’s employment with the Company has terminated,
Company and Executive agree to refrain from making any disparaging or derogatory
remarks, statements and/or publications regarding the other, its employees or
its services.

10.                 Severability.  If any provision of this Agreement is held to
be illegal, invalid, or unenforceable under any applicable law, then such
provision will be deemed to be modified to the extent necessary to render it
legal, valid and enforceable, and if no such modification will make the
provision legal, valid and enforceable, then this Agreement will be construed as
if not containing the provision held to be invalid, and the rights and
obligations of the parties will be construed and enforced accordingly.

11.                 Assignment by Company.  Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation or entity that
assumes this Agreement and all obligations and undertakings hereunder.  Upon
such consolidation, merger or transfer of assets and assumption, the term
“Company” as used herein shall mean such other corporation or entity, as
appropriate, and this Agreement shall continue in full force and effect.

12.                 Entire Agreement.  This Agreement, the CIC Agreement, and
any agreements concerning stock options or other benefits, embody the complete
agreement of the parties hereto with respect to the subject matter hereof and
supersede any prior written, or prior or contemporaneous oral, understandings or
agreements between the parties that may have related in any way to the subject
matter hereof.  This Agreement may be amended only in writing executed by the
Company and Executive.  Notwithstanding the foregoing, nothing in this Agreement
is intended to affect any previous agreements pertaining to the grant of options
to the Executive prior to the Effective Date, including without limitation,
provisions in Executive’s prior Change of Control Agreement, providing for
acceleration upon a change of control.

13.                 Governing Law.  This Agreement and all questions relating to
its validity, interpretation, performance and enforcement, shall be governed by
and construed in accordance with the internal laws, and not the law of
conflicts, of the State of Arizona.

14.                 Notice.  Any notice required or permitted under this
Agreement must be in writing and will be deemed to have been given when
delivered personally or by overnight courier service or three days after being
sent by mail, postage prepaid, at the address indicated below or to such changed
address as such person may subsequently give such notice of:

7


--------------------------------------------------------------------------------




 

if to Parent or Company:

Meritage Homes Corporation

 

 

17851 N. 85th Street, Suite 300

 

 

Scottsdale, Arizona 85255

 

 

Attention: Chief Executive Officer

 

 

 

 

 

 

 

with a copy to:

Snell & Wilmer L.L.P.

 

 

One Arizona Center

 

 

400 E. Van Buren Street

 

 

Phoenix, Arizona 85004-2202

 

 

Phone: (602) 382-6252

 

 

Fax: (602) 382-6070

 

 

Attn: Steven D. Pidgeon, Esq.

 

 

 

 

 

 

 

if to Executive:

Larry W. Seay

 

 

802 W. El Caminito Dr.

 

 

Phoenix, Arizona 85021

 

 

Phone: (602) 943-3128

 

 

 

 

 

 

 

with a copy to:

Gallagher & Kennedy, P.A.

 

 

2575 E. Camelback Road, Suite 1100

 

 

Phoenix, Arizona 85016-9225

 

 

Phone: (602) 530-8407

 

 

Fax: (602) 530-8500

 

 

Attn: Jay A. Zweig, Esq.

 

15.                 Arbitration.  Any dispute, controversy, or claim, whether
contractual or non-contractual, between the parties hereto arising directly or
indirectly out of or connected with this Agreement, relating to the breach or
alleged breach of any representation, warranty, agreement, or covenant under
this Agreement, unless mutually settled by the parties hereto, shall be resolved
by binding arbitration in accordance with the Employment Arbitration Rules of
the American Arbitration Association (the “AAA”).  The parties agree that before
the proceeding to arbitration that they will mediate their disputes before the
AAA by a mediator approved by the AAA.  Any arbitration shall be conducted by
arbitrators approved by the AAA and mutually acceptable to Company and
Executive.  All such disputes, controversies, or claims shall be conducted by a
single arbitrator, unless the dispute involves more than $50,000 in the
aggregate in which case the arbitration shall be conducted by a panel of three
arbitrators.  If the parties hereto are unable to agree on the mediator or the
arbitrator(s), then the AAA shall select the arbitrator(s).  The resolution of
the dispute by the arbitrator(s) shall be final, binding, nonappealable, and
fully enforceable by a court of competent jurisdiction under the Federal
Arbitration Act.  The arbitrator(s) shall award damages to the prevailing
party.  The arbitration award shall be in writing and shall include a statement
of the reasons for the award.  The arbitration shall be held in the
Phoenix/Scottsdale metropolitan area.  The Company shall pay all AAA, mediation,
and arbitrator’s fees and costs.  The arbitrator(s) shall award reasonable
attorneys’ fees and costs to the prevailing party.

16.                 Withholding; Release; No Duplication of Benefits.  All of
Executive’s compensation under this Agreement will be subject to deduction and
withholding authorized or required by applicable law.  The Company’s obligation
to make any post-termination payments hereunder (other than salary payments and
expense reimbursements through a date of termination),

8


--------------------------------------------------------------------------------




shall be subject to receipt by the Company from Executive of a mutually
agreeable release, and compliance by Executive with the covenants set forth in
Sections 7 and 8 hereof.  If there is any conflict between the provisions of the
CIC Agreement and this Agreement, such conflict shall be resolved so as to
provide the greater benefit to Executive.  However, in order to avoid
duplication of any monetary benefits, any payments or benefits due under
Executive’s CIC Agreement or under any employee severance plan to the extent
such a plan exists or is subsequently implemented by the Company, will be
reduced by any payments or benefits provided hereunder.  Any payment required
under the CIC Agreement to be paid in a lump sum, as set forth in the CIC
Agreement, shall be so paid, and the remainder, if any, due under this Agreement
will be paid in equal monthly installments over the Severance Period.

17.                 Effect of Restatement of Financial Results.  Notwithstanding
anything in this Agreement to the contrary, to the extent any financial results
are misstated as a result of Executive’s willful misconduct or gross negligence,
and as a result such financial results are subsequently restated downward
resulting in lower levels of bonuses pursuant to Section 4 and the accompanying
Exhibit A, offsets shall be made against future bonuses.  If such future bonuses
are insufficient to offset the full difference between awarded bonuses and
restated bonuses and/or if such restatement occurs at the end of the Agreement
Term and subsequent Renewal Term(s), if any, bonuses previously earned and
delivered under this Agreement may be clawed-back.

18.                 Successors and Assigns.  This Agreement is solely for the
benefit of the parties and their respective successors, assigns, heirs and
legatees.  Nothing herein shall be construed to provide any right to any other
entity or individual.

19.                 Related Party Transactions.  Executive may not engage in any
related party transactions with the Company unless approved in the specific
instance by the Audit Committee of the Board.

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

MERITAGE HOMES CORPORATION, a
Maryland corporation

 

 

 

 

 

By:

/s/ Ray Oppel

 

Name:

Ray Oppel

 

Title:

Exec. Compensation Committee Chairman

 

 

 

 

EXECUTIVE: LARRY W. SEAY

 

 

 

/s/ Larry W. Seay

 

9


--------------------------------------------------------------------------------


EXHIBIT A

INCENTIVE COMPENSATION SCHEDULE

CFO Bonus Compensation


PART I – BONUS

2007 and any Renewal
Term

 

For 2007 (and any Renewal Term), Executive may, in the Board’s reasonable
discretion, be entitled to a maximum bonus equal to .20% of the EBITDA if
Company’s ROA is in the top 1/2 of public homebuilders having revenues of $500
million or more per year, and an additional .20% of EBITDA if the Company’s ROE
is in the top 1/2 of these public homebuilders. If either measurement falls
within the 33% to 49% percentile, the bonus shall be .13% of EBITDA for the
applicable measurement. If either measurement falls below the 33% threshold,
then there will not be any formula bonus paid with respect to such measurement.
This bonus is established pursuant to, and its terms and conditions shall be
subject to, the Company’s 2006 Executive Management Incentive Plan. For bonuses
to be considered for 2008 and subsequent years, the Board and Executive agree to
discuss the bonus formula on or before September 30, 2007, and in each
subsequent year.

 


PART II – PAYMENT

Any bonus shall be paid in the form and time as determined by the Board in its
reasonable discretion, provided that the bonus shall be paid in cash no later
than the later of (i) March 15 of the year following the calendar year to which
the payment relates, or (ii) the date that is two and one-half months following
the end of the Company’s fiscal year to which the payment relates.

A-1


--------------------------------------------------------------------------------